  Case 13-15303         Doc 75     Filed 11/02/18 Entered 11/02/18 12:51:22              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-15303
         David B Shore

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/12/2013.

         2) The plan was confirmed on 09/23/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/24/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/01/2018.

         6) Number of months from filing to last payment: 64.

         7) Number of months case was pending: 67.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,800.00.

         10) Amount of unsecured claims discharged without payment: $137,653.48.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-15303       Doc 75        Filed 11/02/18 Entered 11/02/18 12:51:22                      Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $45,155.00
       Less amount refunded to debtor                            $391.81

NET RECEIPTS:                                                                                    $44,763.19


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,998.49
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $2,998.49

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
CAPITAL ONE BANK USA             Unsecured      2,667.00       2,387.78         2,387.78          47.76        0.00
Chase                            Unsecured      3,531.00            NA               NA            0.00        0.00
DEUTSCHE BANK NATIONAL TRUST     Secured       57,400.00     12,002.66              0.00           0.00        0.00
DEUTSCHE BANK NATIONAL TRUST     Secured       57,400.00     47,839.50        59,842.16            0.00        0.00
DEUTSCHE BANK NATIONAL TRUST     Unsecured            NA            NA               NA            0.00        0.00
HOUSEHOLD CREDIT SERVICE INC     Unsecured         800.00           NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE         Unsecured     10,591.58            NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE         Unsecured         263.00      1,112.83         1,112.83          22.26        0.00
INTERNAL REVENUE SERVICE         Secured       22,622.00     32,841.36        22,622.00      22,622.00    1,828.04
INTERNAL REVENUE SERVICE         Priority       5,538.00     15,702.49        15,702.49      15,702.49         0.00
INTERNAL REVENUE SERVICE         Unsecured     22,622.00            NA        10,219.36         204.39         0.00
Michael Fine                     Unsecured           0.00           NA               NA            0.00        0.00
MIDLAND CREDIT MANAGEMENT IN     Unsecured           0.00           NA               NA            0.00        0.00
PRA RECEIVABLES MGMT             Unsecured           0.00        991.11           991.11          19.82        0.00
PRA RECEIVABLES MGMT             Unsecured         785.00        767.90           767.90          15.36        0.00
SALLIE MAE                       Unsecured      2,488.00       1,987.28         1,987.28           0.00        0.00
SPECIALIZED LOAN SERVICING LLC   Secured      170,600.00    266,186.16       266,186.16            0.00        0.00
SPECIALIZED LOAN SERVICING LLC   Secured              NA           0.00             0.00           0.00        0.00
US BANK NATIONAL ASSOCIATION     Secured              NA            NA            350.00        350.00         0.00
US BANK NATIONAL ASSOCIATION     Unsecured     58,898.00            NA               NA            0.00        0.00
US DEPT OF EDUCATION             Unsecured     46,727.00     47,628.81        47,628.81         952.58         0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-15303         Doc 75      Filed 11/02/18 Entered 11/02/18 12:51:22                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $326,028.32              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                $0.00              $0.00             $0.00
       All Other Secured                                 $22,972.00         $22,972.00         $1,828.04
 TOTAL SECURED:                                         $349,000.32         $22,972.00         $1,828.04

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $15,702.49         $15,702.49              $0.00
 TOTAL PRIORITY:                                         $15,702.49         $15,702.49              $0.00

 GENERAL UNSECURED PAYMENTS:                             $65,095.07          $1,262.17              $0.00


Disbursements:

         Expenses of Administration                             $2,998.49
         Disbursements to Creditors                            $41,764.70

TOTAL DISBURSEMENTS :                                                                      $44,763.19


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
